BLAND, P. J.
As in the case of the State ex rel. v. Rosehill Pastime Athletic Club, this is a proceeding by information in the nature of a quo- warrantor filed by the attorney general, to oust the defendant as a corporation and to declare its charter forfeited. The case made by the State is even stronger and more convincing, that the club is used as a scheme for the evasion of the dram-shop act, than the case made against the Rosehill club. The evidence shows that the club succeeded one Jack Sturdy in the dramshop business, after Sturdy’s license as a dramshop keeper had expired, and continued to carry on the business of a dramshop keeper for the benefit of its members-. It is true the club has some athletic *89paraphernalia, which is used to some extent by the members, and it gives occasional entertainments for the benefit of its members in the way of dances, fish fries and ball games. But its principal business is the selling of intoxicating liquors over a bar to its members in violation- of the dramshop act, wherefore it is considered by the court that the corporation be dissolved and the club be prohibited from exercising any of its corporate rights, privileges or franchises and that its charter be forfeited. It is further considered that relator have and recover of and from the corporation its costs herein expended and have execution therefor*.
All concur.